EXAMINER'S AMENDMENT
The merits of this application have been carefully examined again in view of applicant's response, filed 05 July 2022, including remarks and election.  
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Acknowledgement is made of the Response to Election/Restriction filed on 05 July 2022. In their response, applicant elected Group II (Embodiment 2, Figures 2.1-2.7). In view of applicants' election of Group II, Group I (Embodiment 1, Figures 1.1-1.8) have been cancelled by the Applicant as being for the non-elected design.
Group I is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 05 July 2022.


Drawings
In view of the election of Group II, Figures 1.1-1.8 have been cancelled by the applicant, as being for the nonelected design.


Specification
In view of the election of Group II, the descriptions of Figures 1.1-1.8 have been cancelled by the applicant as being for the non-elected design.  The specification has been amended to cancel Figures 1.1-1.8, to read:
[ 








-- 2.1 : Front
2.2 : Back
2.3: Top
2.4 : Bottom
2.5: Left
2.6 : Right
2.7 : Perspective  --


Claim
The claim language is objected to for proper form (37 C.F.R. 1.153). The claim language must be amended to insert “AN” before the title of the claimed design, to read: 
-- CLAIM:
The ornamental design for an eyeglasses case as shown and described. --

Conclusion
The claim is allowable over the prior art cited.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915